Order entered January 15, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01127-CV

                            IN THE INTEREST OF R.M., A CHILD

                       On Appeal from the 417th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 417-02593-2018

                                             ORDER
       On November 8, 2018, after being informed appellant had not contacted court reporter

Kathy Bounds about the record, we directed appellant to file written verification that she had

requested the reporter’s record. We cautioned appellant that failure to comply timely could

result in the appeal being submitted without the reporter’s record. Appellant failed to comply,

and, on November 27, 2018, we ordered the appeal submitted without the reporter’s record and

further ordered appellant to file her brief no later than December 27, 2018.

       On December 10, 2018, the court reporter filed the reporter’s record.              Appellant,

however, has not filed a brief or a motion to extend the time for filing a brief.

       Accordingly, we VACATE our November 27, 2018 order and ORDER appellant to file,

within FIFTEEN DAYS of the date of this order, both appellant’s brief and an extension

motion. Failure to file the brief by the time specified may result in an order for the trial court to

conduct a hearing to determine why appellant’s brief has not been filed and to take such
measures as may be necessary to assure effective representation, including appointment of new

counsel.




                                                  /s/    DAVID J. SCHENCK
                                                         JUSTICE